The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,779,050, and claims 1-20 of the USPN 11,159,857. Although the claims at issue are not identical, they are not patentably distinct from each other.

For example, as shown in the table below exemplary instant Application’s method claim 1 vs. USPN’ s claim 1, where the differences are highlighted, shows differences not distinct except the recitation of  “the first source system being a social media system”, rendering the instant claim broader, therefore, obvious over patent claim 1.

Claims 3-5 of the instant Application are the same as those of claims 2-4 of the USPN 10,779,050.

Instant Application
USPN  10,779,050
1. A computerized method comprising:
       causing, by a content access device, presentation of first video content on a display device;
      receiving,                                                    from a first source, and via a network, first alert information that identifies second video content, the second video content being accessible by the content access device via the network, the first alert information identifying a first aspect associated with the second video content;
      

       receiving,                                                   from a second source, and via the network, second alert information that identifies third video content, the third video content being accessible by the content access device via the network, the second alert information identifying a second aspect associated with the third video content;
      
       selecting, based on preference data and at least one of the first aspect and the second aspect, either an alert generated from the first alert information or an alert generated from the second alert information; and
       providing the selected alert on the display device.
1. A computerized method comprising:
       causing, by a content access device, presentation of first video content on a display device;
       receiving, by the content access device, from a first source system, and via a network, first alert information that identifies second video content, the second video content being accessible by the content access device via the network, the first alert information identifying a first aspect associated with the second video content, the first source system being a social media system;
       receiving, by the content access device, from a second source system, and via the network, second alert information that identifies third video content, the third video content being accessible by the content access device via the network, the second alert information identifying a second aspect associated with the third video content;
       selecting, based on preference data, the first aspect, and the second aspect, to display either an alert generated from the first alert information or an alert generated from the second alert information; and
      displaying, by the content access device, the selected alert in a user interface on the display device over the presentation of the first video content.
3. The method of claim 1,                             further comprising: causing the video content identified by the selected alert to be recorded.
2. The computerized method of claim 1,    further comprising: causing the second video content to be recorded.
4. The method of claim 1,                         further comprising: causing the video content identified by the selected alert to be presented in place of the first video content.
3. The computerized method of claim 1, further comprising: causing the second video content to be presented in place of the first video content.
5. The method of claim 1,                        further comprising: causing the video content identified by the selected alert to be presented in conjunction with the first video content.
4. The computerized method of claim 1, further comprising: causing the second video content to be presented in conjunction with the first video content.




Claims 8, 12, 15, 17-20 of the instant Application are similar to claims 11, 12, and 17-20 of the USPN 10,779,050.
The remaining claims further are not patentably distinct and cite obvious variations, therefore, rejected the same.

With respect to USPN 11,159,857, similar analysis as above applies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dudkiewicz et al., USPGPUB 2005/0246732 (hereinafter “Dudkiewicz”).   

Regarding claim 1, Dudkiewicz discloses a computerized method (As shown with respect to Figs. 4, 7, and 9-14) comprising:
causing, by a content access device (Fig. 4, element 44), presentation of first video content on a display device (Fig. 9, video being currently viewed ¶ [44]);
receiving, from a first source (Fig. 4, sources 48), and via a network (As shown in Fig. 4), first alert information that identifies second video content (Alert as shown in Fig. 9, 110), the second video content being accessible by the content access device via the network (¶ [44]), the first alert information identifying a first aspect associated with the second video content (As detailed with respect to Fig. 7, Alerts are based on viewing preference aspects, ¶¶ [38], [41]-[42]);
receiving, from a second source, and via the network, second alert information that identifies third video content, the third video content being accessible by the content access device via the network, the second alert information identifying a second aspect associated with the third video content (As further detailed with respect to Figs. 11-14, series of programs identified from various sources and displayed based on type of the programs and timing and user preferences);
selecting, based on preference data and at least one of the first aspect and the second aspect, either an alert generated from the first alert information or an alert generated from the second alert information (As shown in Figs. 7, and 9-14, and summarized in ¶ [12]); and
providing the selected alert on the display device (As shown in Figs. 7, and 9-14; ¶¶ [38], [41]-[47]).


Regarding 2, Dudkiewicz discloses wherein the first source and the second source are the same source (Programs shown in Figs. 11-14, are shown to be from the same sources, e.g. BLOO, with different availabilities, such as HD or VOD).
Regarding claim 3, Dudkiewicz discloses causing the video content identified by the selected alert to be recorded (Fig. 9, element 112; ¶ [44]).
Regarding claim 4, Dudkiewicz discloses causing the video content identified by the selected alert to be presented in place of the first video content (Fig. 9, 113 “go to” tool, ¶ [44]).
Regarding claim 5, Dudkiewicz discloses causing the video content identified by the selected alert to be presented in conjunction with the first video content (Fig. 9, 114, ¶ [44]).
Regarding claim 6, Dudkiewicz discloses receiving a user selection of the provided alert (Fig. 9, ¶ [44]).
Regarding claim 7, Dudkiewicz discloses wherein the selecting of the alert is based on both the first aspect and the second aspect (See alert selection detailed in Figs. 15-17, ¶¶ [37]-[38]).

The device of claims 8-14 recite similar features as those of the method of claims 1-7, effectuated by the same, therefore, rejected by the same analysis.

The computer program product of claims 15-20 recite similar features as those of the method of claims 1-6, effectuated by the same, therefore, rejected by the same analysis.


Alternatively

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schrader et al., WO 02/071749 (hereinafter “Schrader”).   

Regarding claim 1, Schrader discloses a computerized method (Fig. 7a, and corresponding description) comprising:
causing, by a content access device (Figs. 1 and 4, 100), presentation of first video content on a display device (Display 122);
receiving, from a first source (News sources 414, Fig. 4), and via a network (Fig. 4), first alert information that identifies second video content, the second video content being accessible by the content access device via the network, the first alert information identifying a first aspect associated with the second video content (Fig. 8, 820, as further detailed in Fig. 9, 920, and Fig. 10, 1002, first source Fox);
receiving, from a second source (Fig. 10, ESPN) , and via the network, second alert information that identifies third video content, the third video content being accessible by the content access device via the network, the second alert information identifying a second aspect associated with the third video content (as shown in Fig. 10, ¶¶ [109]-[110]);
selecting, based on preference data and at least one of the first aspect and the second aspect, either an alert generated from the first alert information or an alert generated from the second alert information (¶¶ [88], [114]); and
providing the selected alert on the display device (as shown in Fig. 10; ¶¶ [109]-[110])).

  Regarding 2, Schrader discloses wherein the first source and the second source are the same source (Programs shown in Fig. 9, are shown to be from the same sources, e.g. NFL).
Regarding claim 3, Schrader discloses causing the video content identified by the selected alert to be recorded (Fig. 14, 1416)
Regarding claim 4, Schrader discloses causing the video content identified by the selected alert to be presented in place of the first video content (Fig. 9, Go button activation).
Regarding claim 5, Schrader discloses causing the video content identified by the selected alert to be presented in conjunction with the first video content (Fig. 10, 1004, 1002).
Regarding claim 6, Schrader discloses receiving a user selection of the provided alert (Navigation feature selections as shown in Figs. 9, 10).
Regarding claim 7, Schrader discloses wherein the selecting of the alert is based on both the first aspect and the second aspect (See alert selection detailed in ¶¶ [84]-[114], and Figs. 9, 10).

The device of claims 8-14 recite similar features as those of the method of claims 1-7, effectuated by the same, therefore, rejected by the same analysis.

The computer program product of claims 15-20 recite similar features as those of the method of claims 1-6, effectuated by the same, therefore, rejected by the same analysis.


Contacts


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843. The examiner can normally be reached Monday-Friday 8-7 ET flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R MARANDI/Primary Examiner, Art Unit 2421